DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The disclosure recites, in at least, Par. 0013, lines 18-21 the limitation “[t]he energy-storage member latching member may be configured to transform from a latched state to an unlatched state after the reduced diameter portion of the plunger tube moves distally past a proximal-most tooth”. The disclosed invention is understood to operate in a different manner than recited here.  As best understood by Examiner, the reduced-diameter portion of the plunger tube moves proximally past a proximal-most tooth in order to transform the energy-storage member latching member from a latched state to an unlatched state.  This understanding comes from Figs. 64-67.  In Figs. 64-67, the energy-storage member latching member appears to be in a latched state while the reduced diameter portion is disposed distally to the proximal-most tooth of the plurality of teeth.  In Fig. 67, the reduced diameter portion has moved proximally past the proximal-most tooth of the plurality.  The recited limitation in lines 18-21 of Par. 0013 should be amended to recite “the reduced diameter portion of the plunger tube moves proximally past a proximal-most tooth”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 16, 18, 20-21, 23, 26-27, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2010/0175779 to Ogawa, and further in view of U.S. Patent No. 8,920,384 to Cronenberg, and further in view of U.S. Patent No. 2,648,334 to Brown. 
Regarding Claim 1, Ogawa teaches a system for injecting, comprising: a syringe body (Fig. 2, element 16) having proximal and distal ends, a syringe interior, and a syringe flange (Fig. 2, element 22) at the proximal end thereof; an injectable fluid disposed in the syringe interior; a finger flange (Fig. 2, elements 26, 32, and 88 connect to form the finger flange) coupled to the syringe flange (Par. 0065, syringe flange 22 is coupled to the finger flange via projections 90 on element 88); a stopper member (Fig. 3, element 18) disposed in the syringe interior; a plunger ratchet member (Fig. 2, element 34) coupled to the stopper member (plunger ratchet member 34 couples to stopper member 18 when the system is in use, as shown in Fig. 8b-8d; plunger ratchet member 34 abuts against stopper 18 and is prevented from proximal movement, and therefore is coupled to stopper 18); and a plunger tube (Fig. 2, element 28) disposed coaxially around at least a portion of the plunger ratchet member and operatively coupled thereto (Par. 0058, Par. 0062; projections 78 on the plunger ratchet member are coupled with projections 58 on the plunger tube). 
Ogawa is silent regarding the plunger ratchet member being affixed to the stopper member, and wherein the plunger ratchet member is rotatable relative to the plunger tube. 
Cronenberg teaches an analogous invention directed to a system for injecting a series of fixed doses (Col. 4, lines 29-36) comprising a plunger ratchet member (Fig. 40, element 164; plurality of teeth which assist the ratchet function are shown in Fig. 38), a plunger tube (Fig. 40, element 158) disposed coaxially around a portion of the plunger ratchet member (Col. 11, engagement pawls 178 are a component of element 158; therefore the plunger tube 158 extends to the engagement pawls 178 in Fig. 40 and the plunger tube is disposed coaxially around plunger ratchet member 164); and Cronenberg further teaches wherein the plunger ratchet member is rotatable relative to the plunger tube (Col. 11, line 54 - Col. 12, line 11; mode selector 162, which rotates the plunger ratchet member 164, is rotatably disposed to the plunger tube 158; therefore the plunger ratchet member 164 is rotatable relative to plunger tube 158). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plunger ratchet member of the device of Ogawa, wherein the plunger ratchet member is rotatable relative to the plunger tube, as taught by Cronenberg, in order to allow distal and proximal displacement of the plunger ratchet member in order to reconstitute a lyophilized medicament (Col. 12, lines 1-15).  The modification would require changing the shape of the plunger ratchet member to the shape shown in Fig. 38 of Cronenberg, such that the plunger ratchet member is rotatable relative the engagement portions of the plunger tube which engagement the teeth; and a mode selector to initiate the rotation of the plunger ratchet member.  As shown in Fig. 4 of Ogawa, the plunger ratchet member has recessed portions 76, forming an I shape with the plunger tube 28, and preventing rotation relative to the plunger tube.  Changing the shape of the plunger ratchet member to a rectangular shape with flat sides and toothed sides, as taught by Fig. 38 of Cronenberg, would remove the recesses and enable rotation of the plunger ratchet member relative to the plunger tube.  It would have been obvious to one of ordinary skill in the art to make such a modification in order to allow the device to be used to reconstitute a lyophilized medicament.  Ogawa discloses in Par. 0002 that the syringe body is pre-filled with liquid, and thus any alterations to the liquid would require reconstitution. 
The modified invention is still silent regarding wherein the plunger ratchet member being affixed to the stopper member (Ogawa discloses in Par. 0044-0045 that the syringe body is pre-filled with stopper member 18 which is vacuum plugged in the syringe body; Ogawa discloses in Par. 0062-0064 that elements of the dispensing portion of the device are then connected to the pre-filled syringe, therefore the plunger ratchet member is not provided affixed to the stopper member).  
Brown discloses an analogous invention directed to a system for injecting a series of fixed doses (Col. 2, lines 6-9) comprising a plunger ratchet member (Fig. 1-2, element 50), which is assembled to a pre-filled syringe body (40) comprising a stopper member (41).  Brown further discloses wherein the plunger ratchet member is affixed to the stopper member (Col. 4, lines 38-44; ratchet member 50 affixed to stopper member 41; Col. 4, lines 38-44). 
In view of the teachings of Ogawa, Cronenberg, and Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the stopper member and the plunger ratchet member, such that the plunger ratchet member is affixed to the stopper member, as taught by Brown, in order to provide a detachable connection between the plunger ratchet member and the stopper.  Such a modification would enable the device of Ogawa to continue to operate as intended (by assembly to a pre-filled syringe), and would enable the device to perform the advantageous functions taught by Cronenberg of reconstituting medication via the rotatable plunger ratchet member.   
Regarding Claim 10, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, and further teaches wherein the plunger ratchet member comprises a plurality of teeth (78) disposed on an outside surface thereof, and wherein a distal end of the plunger tube comprises a reduced diameter portion (Fig. 5, element 58) configured to interfere with each tooth of the plurality to prevent distal movement of the plunger tube relative to the plunger ratchet member (Par. 0073). 
Regarding Claim 11, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 10, and further teaches a ratchet retention member (Fig. 6, element 60) having a latch (Fig. 6, element 64) configured to interfere with the plurality of teeth on the plunger ratchet member to limit proximal movement of the plunger ratchet member relative to the ratchet retention member (Par. 0069 discloses that the latch 64 allows distal movement of the plunger ratchet member 34; Par. 0073 discloses that the latch 64, with its projections 66, limits proximal movement of the plunger ratchet member 34). 
Regarding Claim 12, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 11, and further teaches wherein the ratchet retention member comprises a pair of elastic latches disposed on opposite sides thereof (Fig. 6 shows element 64 is a pair of latches; Par. 0069 discloses the latches undergo elastic deformation). 
Regarding Claim 16, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 11, and further teaches wherein the pitch of the teeth is sized to provide a consistent injection dose per tooth (as disclosed through the specification, the system is designed to dispense a constant volume for each dose dispensed, therefore the teeth are sized to provide a consistent injection dose). 
Regarding Claim 18, Ogawa teaches all of the limitations of the system as discussed above regarding claim 10, and further teaches wherein the reduced diameter portion comprises a plurality of leaves directed toward a longitudinal axis of the plunger tube (Fig. 5, element 58 is the reduced diameter portion; 58 comprises a plurality of projections which have flattened surfaces like leaves). 
Regarding Claim 20, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 10, and further teaches wherein moving the plunger tube from a proximal position (the position shown in Fig. 8d) to a distal position (approximately the position shown in Fig. 8c) ejects a fixed volume of the fluid from the syringe interior (Par. 0074, stopper 18 is moved during each dispensing operation by a predetermined distance, ejecting a fixed volume). 
Regarding Claim 21, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, and further teaches the finger flange comprising a distal stopping surface (Fig. 2, element 38b) configured to limit distal movement of the plunger tube beyond its distal position, thereby prevents ejection of more than the fixed volume of fluid from the syringe interior (Par. 0048). 
Regarding Claim 23, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, and one of ordinary skill in the art would recognize that when making the system, one must obtain a stopper member and a syringe body in order to construct the system.  It would have been obvious to one of ordinary skill in the art to purchase the stopper member and the syringe body as off the shelf parts in order to construct the system. 
Regarding Claim 26, the modified device of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, and further teaches wherein the finger flange comprises a proximally extending tube (element 26 of the finger flange comprises a proximally extending tube 26b) disposed coaxially around a portion of the plunger tube (see Fig. 3), and a return spring (Fig. 2, element 30) configured to bias the plunger tube from a distal position to a proximal position (Par. 0063, spring 30 biases plunger tube 28 in the proximal direction). 
Regarding Claim 27, the modified device of Ogawa, Cronenberg, and Brown  teaches all of the limitations of the system as discussed above regarding claim 26, and further teaches the plunger tube comprising a proximal flange (see Annotated Fig. 3 below) configured to limit distal movement of the plunger tube relative to the proximally extending tube of the finger flange (Par. 0061). 

    PNG
    media_image1.png
    489
    645
    media_image1.png
    Greyscale

Regarding Claim 47, Ogawa teaches a method for assembling the system of claim 1, the method comprising: mounting a finger flange to a pre-filled syringe (Par. 0064, the finger flange is mounted to syringe 12 when it is inserted into element 88 and connected to element 32; the syringe is  pre-filled as disclosed in Par. 0044), wherein the pre-filled syringe comprises a syringe body (Fig. 2, element 16) defining a syringe interior, an injectable fluid (L) disposed in the syringe interior, and a stopper member (18) disposed in the syringe interior and retaining the injectable fluid in the syringe interior; wherein the finger flange (Fig. 2, elements 26, 32, and 88 comprise the finger flange) comprises a plunger tube (Fig. element 28) having a proximal opening therein (Fig. 5, element 52a); inserting a plunger ratchet member (34) through the proximal opening into the plunger tube (Par. 0062; the plunger ratchet member 34 must be inserted through the proximal opening 52a since the plunger ratchet member is prevent from moving proximally relative to the plunger tube due to the projections 58); and coupling the plunger ratchet member to the stopper member in the syringe interior (plunger ratchet member 34 couples to stopper member 18 after the preparation operation, as shown in Fig. 8b-8d; plunger ratchet member 34 abuts against stopper 18 and is prevented from proximal movement, and therefore is coupled to stopper 18). 
The method of Ogawa is silent regarding the plunger ratchet member is rotatable relative to the plunger tube. 
Cronenberg teaches an analogous invention directed to a method injecting a series of fixed doses (Col. 4, lines 29-36) comprising a plunger ratchet member (Fig. 40, element 164; plurality of teeth which assist the ratchet function are shown in Fig. 38), a plunger tube (Fig. 40, element 158) disposed coaxially around a portion of the plunger ratchet member (Col. 11, engagement pawls 178 are a component of element 158; therefore the plunger tube 158 extends to the engagement pawls 178 in Fig. 40 and the plunger tube is disposed coaxially around plunger ratchet member 164); and Cronenberg further teaches wherein the plunger ratchet member is rotatable relative to the plunger tube (Col. 11, line 54 - Col. 12, line 11; mode selector 162, which rotates the plunger ratchet member 164, is rotatably disposed to the plunger tube 158; therefore the plunger ratchet member 164 is rotatable relative to plunger tube 158). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plunger ratchet member of the method of Ogawa, wherein the plunger ratchet member is rotatable relative to the plunger tube, as taught by Cronenberg, in order to allow distal and proximal displacement of the plunger ratchet member in order to reconstitute a lyophilized medicament (Col. 12, lines 1-15).  The modification would require changing the shape of the plunger ratchet member to the shape shown in Fig. 38 of Cronenberg, such that the plunger ratchet member is rotatable relative the engagement portions of the plunger tube which engagement the teeth; and a mode selector to initiate the rotation of the plunger ratchet member.  As shown in Fig. 4 of Ogawa, the plunger ratchet member has recessed portions 76, forming an I shape with the plunger tube 28, and preventing rotation relative to the plunger tube.  Changing the shape of the plunger ratchet member to a rectangular shape with flat sides and toothed sides, as taught by Fig. 38 of Cronenberg, would remove the recesses and enable rotation of the plunger ratchet member relative to the plunger tube.  It would have been obvious to one of ordinary skill in the art to make such a modification in order to allow the device to be used to reconstitute a lyophilized medicament.  Ogawa discloses in Par. 0002 that the syringe body is pre-filled with liquid, and thus any alterations to the liquid would require reconstitution. 
The modified method is still silent regarding affixing the plunger ratchet member to the stopper member in the syringe interior. 
Brown discloses an analogous invention directed to a method for injecting a series of fixed doses (Col. 2, lines 6-9) comprising a plunger ratchet member (Fig. 1-2, element 50), which is assembled to a pre-filled syringe body (40) comprising a stopper member (41).  Brown further discloses affixing the plunger ratchet member to the stopper member (Col. 4, lines 38-44; ratchet member 50 is affixed to stopper member 41; Col. 4, lines 38-44). 
In view of the teachings of Ogawa, Cronenberg, and Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the method to include affixing the plunger ratchet member to the stopper member, as taught by Brown, in order to provide a detachable connection between the plunger ratchet member and the stopper.  Such a modification would enable the device of Ogawa to continue to operate as intended (by assembly to a pre-filled syringe), and would enable the device to perform the advantageous functions taught by Cronenberg of reconstituting medication via the rotatable plunger ratchet member.   
Regarding Claim 48, the modified method of Ogawa, Cronenberg, and Brown teaches all of the limitations of claim of the system as discussed above regarding claim 47, and further teaches capping the proximal opening in the plunger tube with a thumb pad (end of Par. 0062, operation member 36, comprising a thumb pad 82, is mounted to element 26 of the finger flange, capping the proximal opening 52a as shown in Fig. 3). 
Regarding Claim 49, the modified method of Ogawa, Cronenberg, and Brown teaches all of the limitations of claim of the system as discussed above regarding claim 47, and further teaches wherein the plunger ratchet member comprises a plurality of teeth (Fig. 2, element 78) disposed on an outside surface thereof, and wherein a distal end of the plunger tube comprises a reduced diameter portion (Fig. 5, element 58) configured to interfere with each tooth of the plurality to prevent distal movement of the plunger tube relative to the plunger ratchet member (Par. 0073), the method further comprising inserting a plunger ratchet member through the proximal opening into the plunger tube until a distal most tooth of the plurality of teeth moves distally past the reduced diameter portion to thereby limit proximal movement of the plunger ratchet member relative to the plunger tube and finger flange (Par. 0062, plunger ratchet member 34 is inserted such that the reduced diameter portion 58 is between two consecutive teeth 78; this requires moving the distal most tooth distally past the reduced diameter portion to reach the position shown in Fig. 8a).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, and Brown as applied to claim 1 above, and further in view of U.S. Patent No. 6,126,644 to Naganuma. 
Regarding Claim 2, the modified system of Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, and further teaches a needle hub assembly coupled to the syringe body at the distal end (Par. 0067, an injection needle may be attached to the syringe body at the nozzle 20), but is silent regarding the needle hub assembly comprising a non-retractable needle and a luer hub. 
Naganuma teaches an analogous invention directed to a syringe (Fig. 5) and a needle assembly (Fig. 5, element 11), wherein the needle assembly comprising a non-retractable needle (Fig. 8, element 111) and a luer hub (Fig. 8, element 112) (Col. 6, lines 18-23; the needle comprises a luer hub in order to engage with the luer locking mechanism in the syringe). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle hub assembly to comprise a non-retractable needle and a luer hub, as taught by Naganuma, in order to connect the needle assembly to the syringe in a manner well-known in the art (Col. 6, lines 25-45). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, and Brown and Naganuma, as applied to Claim 2, and further in view of US Patent App. Pub. 2018/0243508 to Berg.  
Regarding Claim 3, the modified system of Ogawa, Cronenberg, Brown and Naganuma teaches all of the limitations of the system as discussed above regarding claim 2, but is silent regarding wherein the needle is selected from the group consisting of 30g needles, 32g needles, 34g needles, and sub 34 g needles.  
Berg teaches an analogous invention directed to a system for injecting (Fig. 1) comprising a syringe body, and a needle (Fig. 1, element 30), wherein the needle is selected from the group consisting of 30g needles, 32g needles, 34g needles, and sub 34 g needles (Par. 0153, Berg teaches the needle being in the range of 34g which include 30g, 32g, and 34g needles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle of the system to be selected from the group consisting of 30g needles, 32g needles, 34g needles, and sub 34 g needles, as taught by Berg, in order to use a needle size appropriate for injecting. 
Claims 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, and Brown as applied to claim 1 above, and further in view of US Patent App. Pub. 2016/0206834 to Shluzas. 
Regarding Claim 4, Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, and Ogawa further teaches the system comprising a needle hub assembly couple to the syringe body at its distal end (Par. 0067, a needle may be attached to nozzle 20), but is silent regarding wherein the plunger ratchet member comprises a needle retention feature disposed in a plunger interior, an energy-storage member disposed in the plunger interior, and an energy-storage member latching member disposed in the plunger interior, the needle having a needle proximal end feature, a hub, and a needle latching member configured to selectively prevent the needle from moving proximally relative to the hub, wherein the needle is at least partially retractable into the plunger interior upon manipulation of the plunger tube to transform the energy-storage member latching member from a latched state to an unlatched state. 
Shluzas teaches an analogous invention directed to a system for injecting which comprises a syringe body (Fig. 59H, element 34), a plunger member (69) with a plunger interior, the plunger member comprising a needle retention feature (712, as disclosed in Par. 0133) disposed the plunger interior, an energy storage member (718) disposed in the plunger interior, and an energy-storage member latching member (714, as disclosed in Par. 0133) disposed in the plunger interior, a needle assembly (606) with a needle (48) having a needle proximal end feature (50, as disclosed in Par. 0133), a hub (the hub housing), and a needle latching member (details of the needle latching member are disclosed throughout the specification; Figs. 50A-50P, for example, discloses a relevant embodiment where 638 is the hub, 48 is the needle, 634 is the needle latching member, as shown in Fig. 50G) configured to selectively prevent the needle from moving proximally relative to the hub (Par. 0119, when needle latching member 634 is disengaged, the needle may be retracted relative to the hub, as shown in Fig. 59L), wherein the needle is at least partially retractable into the plunger interior upon manipulation of the plunger tube to transform the energy-storage member latching member from a latched state to an unlatched state (Par. 0133, shown in Fig. 59L). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Ogawa, Cronenberg, and Brown to have a plunger interior within the plunger ratchet member, and comprising a needle retention feature disposed in the plunger interior, an energy-storage member disposed in the plunger interior, and an energy-storage member latching member disposed in the plunger interior, and to modify the needle assembly to have a hub, a needle with a needle proximal end feature, and a needle latching member configured to selectively prevent the needle from moving proximally relative to the hub, wherein the needle is at least partially retractable into the plunger interior upon manipulation of the plunger tube to transform the energy-storage member latching member from a latched state to an unlatched state as taught by Shluzas, in order to retract the needle of the needle assembly into a safe position within the plunger after use (Par. 0042). 
The above modification proposes the addition of a number of features to the system of Ogawa, but nevertheless would be obvious to one of ordinary skill in the art based on the teachings of Ogawa and Shluzas since each of the features within the syringe are disposed on the interior of the plunger member.  Therefore, it would have been obvious to modify the plunger ratchet member to have an interior, and to incorporate the features recited above, without interfering with the operations of the system.  The needle assembly simply attaches to the nozzle of the syringe body, and therefore it would have been obvious to use the needle assembly taught by Shluzas, in order to cooperate with the needle retention feature and an energy-storage member disposed in the plunger interior, such that the needle may be retracted. 
Regarding Claim 5, the modified system of Ogawa, Cronenberg, Brown and Shluzas teaches all of the limitations of the system as discussed above regarding claim 4, and including the limitations of claim 5 as the system has already been modified such that the needle is configured to pierce entirely through the stopper member to be at least partially retracted into the plunger interior (Shluzas, Fig. 59H, proximal end feature 50 is configured to pierce entirely through stopper 36). 
Regarding Claim 6, the modified system of Ogawa, Cronenberg, Brown, and Shluzas teaches all of the limitations of the system as discussed above regarding claim 4, but is silent regarding wherein the energy-storage member is intercoupled between an interior surface of the plunger ratchet member and the needle retention feature. 

    PNG
    media_image2.png
    460
    803
    media_image2.png
    Greyscale
Shluzas further teaches the system wherein the energy-storage member is intercoupled between an interior surface of the plunger ratchet member and the needle retention feature (See Annotated Fig. 59L below)
Regarding Claim 8, the modified system of Ogawa, Cronenberg, Brown and Shluzas teaches all of the limitations of the system as discussed above regarding claim 4, but is silent regarding wherein the needle is selected from the group consisting of 30g needles, 32g needles, 34g needles, and sub 34 g needles. 
Shluzas further teaches needles for the needle assembly wherein the needle is selected from the group consisting of 30g needles, 32g needles, 34g needles, and sub 34 g needles (Par. 0081; Shluzas teaches 20-34G needles).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle of the needle assembly to be selected from the group consisting of 30g needles, 32g needles, 34g needles, and sub 34 g needles, as taught by Shluzas, in order to use a suitable needle size for the application (Shluzas, Par. 0081). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, Brown and Shluzas, as applied to claim 4 above, and further in view of US Patent App. Pub. 20130006193 to Veasey. 
Regarding Claim 7, the modified system of Ogawa, Cronenberg, Brown and Shluzas teaches all of the limitations of the system as discussed above regarding claim 4, and Ogawa further teaches wherein the plunger ratchet member comprises a plurality of teeth (78) disposed on an outside surface thereof, and wherein a distal end of the plunger tube comprises a reduced diameter portion (Fig. 5, element 58) configured to interfere with each tooth of the plurality to prevent distal movement of the plunger tube relative to the plunger ratchet member (Par. 0073).  The system has also been modified such that the energy-storage member latching member (Shluzas, 714, as disclosed in Par. 0133) is configured to transform from a latched state to an unlatched state (Shluzas, Par. 0133, as shown in Fig. 59L).
However, the modified system of Ogawa, Cronenberg, Brown and Shluzas is silent regarding wherein the energy-storage member latching member is configured to transform after the reduced diameter portion of the plunger tube moves proximally past a proximal-most tooth of the plurality (Shluzas simply teaches the energy-storage member latching member is configured to transform when the plunger and stopper member has been completely inserted into the plunger body, as disclosed in Par. 0133, lines 19-28), and thus all of the medication has been dispensed. At this point, the system is in a fully dispensed configuration. 
Veasey teaches an analogous invention directed to a system for injection which comprises a finger flange (Fig. 1B-1C, element 10B), a plunger ratchet member (20), and a plunger tube (40), and wherein the plunger ratchet member (20) comprises a plurality of teeth (210) disposed on its outer surface, and wherein the plunger tube (40) comprises a reduced diameter portion (a pawl 300 within drive member 30, as shown in Figs. 4A-4C) which engages the plurality of teeth.  Veasey further teaches that the injection device each tooth of the plurality of teeth is engaged to dispense a single dose, and the device may be operated such that the plunger ratchet member is advanced until all of the doses have been delivered and the plunger ratchet member is in a fully dispensed configuration (Par. 0301-0302).  In the fully dispensed configuration, as shown in Fig. 6A-6B, the reduced diameter portion 300 has moved proximally past the proximal-most tooth 210, to reach a fully dispensed configuration.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Ogawa, Cronenberg, Brown and Shluzas to operate to dispense doses until a last dose configuration, in which the reduced diameter portion has moved distally past a proximal-most tooth of the plurality, as taught by Veasey, such that the assembly may deliver doses until the last available dose of medication has been delivered (Veasey, Par. 0301). 
The above modification would yield a system wherein the energy-storage member latching member is configured to transform from a latched state to an unlatched state after the reduced diameter portion of the plunger tube moves proximally past a proximal-most tooth of the plurality since the modified system of Ogawa, Cronenberg, Brown and Shluzas is already configured to have the energy-storage member latching member transform when the system reaches a fully dispensed configuration wherein the stopper member its fully inserted into the syringe body. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, and Brown, as applied to claim 20 above, and further in view of U.S. Patent No. 9,707,354 to Madsen. 
Regarding Claim 22, Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 20, but does not expressly disclose wherein the fixed volume is approximately  0.1 ml (Ogawa teaches, by example, 50 µL which is .05 mL). 
Madsen teaches an analogous invention directed to a system for multiple injections (Col. 1, lines 20-30), wherein the system dispenses a fixed volume wherein the fixed volume is approximately 0.1 mL (Col. 9-10; Col. 10 line 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Ogawa, Cronenberg, and Brown a to administer a fixed volume wherein the fixed volume is approximately 0.1 ml, as taught by Madsen, in order to deliver a recommended dose of a medication. 
Claims 31, 33-38, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, and Brown, as applied to claim 1 above, and further in view of US Patent App. Pub. 20130006193 to Veasey. 
Regarding Claim 31, Ogawa, Cronenberg, and Brown teaches all of the limitations of the system as discussed above regarding claim 1, but is silent regarding wherein the finger flange comprises a lever, wherein the plunger ratchet member is operatively coupled to the lever, and wherein the plunger tube is operatively coupled to the lever. 
Veasey teaches an analogous invention directed to a system for injection which comprises a finger flange (Fig. 1B-1C, element 10B), a plunger ratchet member (20), and a plunger tube (40).  Veasey further teaches a lever (35), wherein the plunger ratchet member is operatively coupled to the lever (Par. 0205, the lever is operatively coupled with a drive member 30; Par. 0201, the drive member is operatively couple with plunger ratchet member 20), and wherein the plunger tube is operatively coupled to the lever (Fig. 1B-1C, plunger tube 40 is coupled to lever 35 via link 4010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Ogawa, Cronenberg, and Brown to replace the ratchet retention member (Fig. 5, element 58), with a drive member and a lever, such that the finger flange comprises a lever, wherein the plunger ratchet member is operatively coupled to the lever, and wherein the plunger tube is operatively coupled to the lever, as taught by Veasey, in order to create a mechanical advantage (Veasey, Par. 0217, 0244). 

    PNG
    media_image3.png
    583
    1115
    media_image3.png
    Greyscale
See Annotated Fig. below.  The modification would have been obvious to one of ordinary skill in the art in view of the teaching of Ogawa and Veasey since both inventions comprise plunger ratchet members, and a plunger tube disposed coaxially over the plunger ratchet member.  Veasey teaches the plunger tube having an opening on one side to allow the drive member to link to the house / finger flange and the feature may easily be incorporated into the system of Ogawa as shown below in order to create a mechanical advantage. 

Regarding Claim 33, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 31, and including the limitations of claim 33 as the system has already been modified such that the finger flange further comprises a link coupling the plunger tube to the lever (Veasey; Fig. 1B-1C teaches a link 1010 from the lever to the housing; the link modified into Ogawa connected the lever to the finger flange, as in the above Annotated Fig.) 
Regarding Claim 34, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 31, and including the limitations of claim 34 as the system has already been modified such that the system comprises a spring (Ogawa, Fig. 3, element 30) operatively coupled to the lever (the system has been modified to comprise a lever operatively coupled with the plunger ratchet member and also coupled with the plunger tube; spring 30 is operatively coupled with the plunger tube to bias it in the proximal direction; therefore the spring is operatively coupled with both the plunger tube and the lever to bias them in the proximal direction), wherein the lever has a proximal position (Veasey, Fig. 1B) and a distal position (Veasey, Fig. 1C), and wherein the spring biases the lever in the proximal position (the modified system biases the plunger tube into a proximal position, resulting the lever being in a proximal position, as in Veasey Fig. 1B). 
Regarding Claim 35, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 34, and including the limitations of claim 35 as the system has already been modified such that the plunger tube has a proximal position corresponding to the proximal position of the lever and a distal position corresponding to the distal position of the lever (Veasey, Fig. 1B shows the plunger tube 40 and the lever 35 in a proximal position and Fig. 1C shows the plunger tube 40 and the lever 35 in a distal position; the modified device has the same operation). 
Regarding Claim 36, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 35, and including the limitations of claim 36 as the system has already been modified such that the spring biases the plunger tube in the proximal position (Par. 0063, spring 30 urges the plunger tube 28 in the proximal direction away from the syringe). 
Regarding Claim 37, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 35, and including the limitations of claim 37 as the system has already been modified such that moving the plunger tube from its proximal position to its distal position moves the lever from its proximal position to its distal position (Veasey, Fig. 1B and 1C shows the plunger tube 40 moving from it proximal position to its distal position, also moving the lever 35 from its proximal position to its distal position; the modified device has the same operation) and moves the plunger ratchet member distally relative to the finger flange (Ogawa, Par. 0074; projections 58 of the plunger tube 28 move the plunger ratchet member distally relative to the finger flange; in the modified device, Veasey teaches a pawl 300 that performs the same function as projections 58 – Veasey, Par. 0201). 
Regarding Claim 38, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 37, and Ogawa further teaches the finger flange comprising a distal stopping surface (Fig. 2, element 38b) configured to limit distal movement of the plunger tube beyond its distal position, thereby prevents ejection of more than the fixed volume of fluid from the syringe interior (Par. 0048). 
Regarding Claim 42, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 35, and including the limitations of claim 42 as the system has already been modified such that applying a first force to the plunger tube (Ogawa, during operation, a first force is applied to element 36, which is transferred to the plunger tube 28) applies a second force to the plunger ratchet member (in the modified system, Veasey teaches a pawl 300 that transfers a second force to the plunger ratchet member – Par. 0201) wherein a ratio of the second force to the first force is a force ratio (Veasey, Par. 0217, the lever displaces the drive member by a shorter distance than the plunger tube 40, creating a mechanical advantage; therefore the force applied to the plunger ratchet member is different than the force applied to the plunger tube; the force ratio is the force applied to the plunger ratchet member by the lever over the force applied to the plunger tube by the user). 
Regarding Claim 45, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 42, and including the limitations of claim 45 as the system has already been modified such that the force ratio reduces the amount of force applied to the plunger tube to inject viscous medicine through a needle (as discussed above regarding Claim 43, Veasey teaches a force ratio of 2 which is greater than 1 and therefore reduces the amount of force applied to the plunger tube). 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Cronenberg, and Brown in view of Veasey, as applied to claim 42 above, further evidenced by http://www.merriam-webster.com/dictionary/mechanical advantage. 
Regarding Claim 43, the modified system of Ogawa, Cronenberg, Brown and Veasey teaches all of the limitations of the system as discussed above regarding claim 42, and including the limitations of claim 43 as the system has already been modified such that the force ratio is in the range of 1 to 5 (Par. 0244 – mechanical advantage may be 1:2).  As disclosed by http://www.merriam-webster.com/dictionary/mechanical advantage, mechanical advantage is the ratio of the force that performs the useful work of a machine to the force that is applied to the machine.  Therefore, a mechanical advantage of 1:2 is equivalent to a force ratio of 2 where the force the force applied to the plunger tube is the force applied to the machine and the force applied to the plunger ratchet member is the force that performs the useful work of a machine. 
Allowable Subject Matter
Claims 50 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 50, Ogawa in view of Cronenberg and Brown is the closest prior art and teaches all of the limitations of claim 47 as discussed above.  Ogawa further teaches the finger flange comprising a proximally extending tube (element 26 of the finger flange comprises a proximally extending tube 26b) disposed coaxially around a portion of the plunger tube (see Fig. 3), and a return spring (Fig. 2, element 30) configured to bias the plunger tube from a distal position to a proximal position (Par. 0063, spring 30 biases plunger tube 28 in the proximal direction).  Ogawa further teaches inserting the plunger tube into the proximally extending tube (Par. 0062, and Fig. 3).  However, the spring is inserted with the plunger tube and is not compressed until element 32 of the finger flange is inserted (flange 72 of element 32 provides a rim to compress the spring as shown in Fig. 3).  Therefore, the compression of the spring arises as a consequence of completing assembly of the finger flange, and not the insertion of the plunger tube. 
Regarding Claim 51, Ogawa in view of Cronenberg and Brown is the closest prior art and teaches all of the limitations as discussed above regarding claim 47, and further teaches inserting the plunger tube into the finger flange (Par. 0062, plunger tube 28 is placed into element 26 of the finger flange from its open end 38a) but is silent regarding the finger flange comprising a lever, and a link operatively coupled to the lever, and the method further comprising inserting the plunger tube into the finger flange thereby operatively coupling the plunger tube to the lever via the link.  
Veasey teaches an analogous invention directed to a system for injection which comprises a finger flange (Fig. 1B-1C, element 10B), and a plunger tube (40).  Veasey further teaches a lever (35), and wherein the plunger tube is operatively coupled to the lever via a link (Fig. 1B-1C, plunger tube 40 is coupled to lever 35 via link 4010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ogawa to replace the ratchet retention member (Fig. 5, element 58), with a drive member and a lever, such that the finger flange comprises a lever and a link operatively coupled to the lever, and wherein the plunger tube is operatively coupled to the lever via the link, as taught by Veasey, in order to create a mechanical advantage (Veasey, Par. 0217, 0244). 

    PNG
    media_image4.png
    552
    1028
    media_image4.png
    Greyscale
Furthermore, although it is evident that the lever and its links must be coupled following the insertion of the plunger tube (See final paragraph and Annotated Fig. below), neither Ogawa nor Veasey provide teaching insertion of the plunger tube thereby couples the lever to the link. Therefore, the modified method of Ogawa and Veasey is silent regarding the method of assembly including inserting the plunger tube into the finger flange operatively coupling the plunger tube to the lever via the link. 
As Ogawa discloses in Par. 0062, during assembly, plunger tube (28) and spring (30) are inserted into the finger flange via open end (38a), as shown below.  
	However, the device has been modified to have a lever, a drive member, and links from the lever to the finger flange and to the plunger tube.  One of ordinary skill in the art would recognize that the spring (30) and the wide flange (54) of the plunger tube could not be inserted over the link between the lever and the finger flange, shown below. Therefore, one of ordinary skill in the art would find it obvious to couple the lever to the plunger tube and to the finger flange following insertion of the plunger tube into the finger flange. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10-12, 16, 18, 20-21, 23, 26-27, and 47-49 as rejected over US Patent App. Pub. 2010/0175779 to Ogawa have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783